Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments overcome the 112(a) Enablement, Double Patenting, and 102 rejections previously set forth in the Non-Final Office Action mailed 03/30/2021. 
Claim Objections
Claim 53 is objected to because of the following informalities:  Claim 53claim 53 recites “any of the single chain chimeric polypeptides of claim 52” yet there is only one single chain chimeric polypeptide that is recited in claim 52.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 46, 50, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that a soluble tissue factor can be used as a scaffold for chimeric polypeptides including an antigen-binding domain. To this end, Applicant has made several single chain chimeric polypeptides comprising a soluble tissue factor domain fused to two target-binding domains that can be used to treat several types of diseases/disorders (see Examples). However, as presently written, the claims fail to disclose complete structures for the broad genus of single chain chimeric polypeptides having at least 80% sequence identity to SEQ ID NO: 108. Claim 51 specifically recite a kit comprising at least one dose of a composition comprising the single chain chimeric polypeptide, thus the single chain chimeric polypeptide is necessarily intended to be used in an in vivo setting. Per the sequence listing, SEQ ID NO: 108 represent IL-2/TF/IL-2 single chain chimeric polypeptide; thus the single chain chimeric polypeptide comprising a first and second target binding domains designed to bind to IL-2R. However, the single chain chimeric polypeptide recited in claim 46 represents a partial structure in which at least 20% of amino acids can vary, yet there is no guidance provided in the specification about which specific amino acids substitutions can be made in the polypeptide such that the ability of the structures to target IL-2 receptor is 
Therefore, the claimed genus of single chain chimeric polypeptides lacks adequate written description because there does not appear to be any correlation between the structure of the claimed genus of single chain chimeric polypeptides and the function of targeting IL-2 receptor except for chimeric polypeptides with fully defined amino acid sequences. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of single-chain chimeric polypeptides at the time the instant application was filed. 

Enablement
Claims 46 – 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to single chain chimeric polypeptides having at least 80%, 90%, 95%, or 99% sequence identity to SEQ ID NO: 108. Per the sequence listing, SEQ ID NO: 108 represent IL-2/TF/IL-2 single chain chimeric polypeptide; thus the single chain chimeric polypeptide comprising a first and second target binding domains designed to bind to IL-2R.

The specification does not teach the use of the genus of single chain chimeric polypeptides encompassed by the scope of the claims. 
As stated earlier, the single chain chimeric polypeptides vary in at least 20%, 10%, 5% or 1% from the amino acid sequence of SEQ ID NO: 8. The substitutions that can be made in the polypeptides encompass both conservative and nonconservative amino acids, yet there is no guidance provided in the specification about which amino acids can vary in 20%, 10%, 5% or 1% of the polypeptides such that the ability the polypeptide to target IL-2 receptors is maintained. Each amino acid substitution can alter the structure and function of the polypeptide as well as protein-protein interactions (Teng et al, see entire document, in particular, Abstract and Para. 1 and 2 of Introduction )(Teng, Shaolei et al. International journal of computational biology and drug design vol. 3,4 (2010): 334-49) For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Thus, without a reduction to practice, it is unclear how the amino acid substitutions would impact the ability of the isolated monoclonal antibody to target IL-2 receptor.  While the specification discloses enabled uses for constructs comprising TF that also comprise sequences that bind IL-2R, the specification does not appear to teach any uses for such complexes when the complexes are unable to bind IL-2R.  Therefore artisans would need to engage in unpredictable trial and error research to identify a use for a complex that cannot bind Il-2R.  
Therefore, while the specification is enabling for making single chain chimeric polypeptide having a defined amino acid sequence, it does not enable one of ordinary skill in the art to use the 
Thus, the claimed invention is not enabled over the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 10, 11, 12, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of co-pending Application No. 16/952,861 as evidenced by Thorpe et al ( US20030219441A1, of record), hereinafter Thorpe.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-46 of copending Application No. 16/952,861, as applied to claims 1-5, 9, 10, 11, 12, 16, 19, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, 

Claims 1-5, 9, 10, 11, 16, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 16-20, and 46 -81 of copending Application No. 16/555,689. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (co-pending claim 1). The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the instantly claimed invention. The first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide (co-pending claim 2), and  the soluble tissue factor domain and the first domain of the pair of affinity domains directly abut each other in the first chimeric polypeptide (co-pending claim 4). Further, a linker sequence is present between the first target-binding domain and soluble tissue factor (co-pending claim 3) as well as between the soluble tissue factor and the first domain of the pair or affinity domains (co-pending claim 5). The first target-binding domain binds to either a ligand TGF-beta receptor II and that the first domain of a pair of affinity domains binds to the 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10, 16-20, and 46 -81  of copending Application No. 16/555,689, as applied to claims 1-5, 9, 10, 11, 16, 19, and 42 in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).


Claims 1-5, 9, 10, 11, 12, 16, 19, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 16/952,848. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a multi-chain chimeric polypeptide comprising: (a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; (b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain (co-pending claim 1). The first domain of a pair of affinity domains can be considered a ‘second target binding domain’ per the claimed invention. The first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide (co-pending claim 2), and the soluble tissue factor domain and the first domain of the pair of affinity domains directly abut each other in the first chimeric polypeptide (co-pending claim 4). Further, a linker 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 16/952,848, as applied to claims 1-5, 9, 10, 11, 12, 16, 19, 41, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.

It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 


Claims 1 – 6, 9, 11, 12, 13, 14, 19, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 – 8, 17-20, 31 – 35, 42-55, 57, 58, 60, 62, and 63 of copending Application No. 16/557,875. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating an aging related disorder comprising administering an NK cell activating agent that is a single-chain chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a second 
Thus, the co-pending claims meet the limitations of the instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 – 8, 17-20, 31 – 35, 42-55, 57, 58, 60, 62, and 63  of co-pending Application No. 16/557,875, as applied of claims 1 – 6, 9, 11, 12, 13, 14, 19, and 42 above, in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 

The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to provide a means for administering the single chain polypeptides at a given dosage and regimen. Therefore, one would expect that a kit comprising the single chain chimeric polypeptides of the co-pending claims can facilitate treatment of a disease/disorder in a subject. 

Claims 1, 2, 4, 6, 9, 10, 11-15, 16, 19, 42, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-194 of copending Application No. 17/336,183. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Thus, the co-pending claims meet the limitations of the instant claims. 

Claims 1 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23-38 of copending Application No. 17/174,259 as evidenced by Thorpe et al (US20030219441A1, of record), hereinafter Thorpe.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating an aging-related disease or inflammatory disease comprising administering a Tregs to the subject, wherein the Tregs are isolated from the subject and cultured in a liquid culture medium to induce Treg proliferation, wherein the liquid culture medium comprises a single chain chimeric polypeptide having (i) a first target-binding domain, (ii) a soluble tissue factor domain, and (iii) a second target binding domain (co-pending claims 1, 16, 17, 18, 27, and 36). The co-pending application defines a “soluble tissue factor domain” as a polypeptide having at least 70% identity to a segment10 of a wild-type mammalian tissue factor protein that lacks the transmembrane domain and the intracellular domain (Page 13, Ln. 7-12). As evidenced by Thorpe, truncated tissue factor is a soluble protein that is devoid of the transmembrane and cytoplasmic domains found in native tissue factor and does not induce coagulation of plasma (see entire document, in particular, para. 0361 and 0504). Thus, the soluble tissue factor necessarily does not initiate blood coagulation. Given that the soluble tissue factor does not initiate blood coagulation, the single chain chimeric polypeptide comprising said tissue factor would not stimulate blood coagulation. The co-pending application further recites administering a Treg activating agent to a subject, wherein the Treg activating agent is one or more 
Thus, the co-pending application meets the limitations of instant claims. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23-38 of copending Application No. 17/174,259, as applied to claims 1 and 19,  in view of Mazel et al, (US20010044427A1), hereinafter, Mazel. 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a kit comprising the single chain chimeric polypeptides is not recited.
Mazel teaches a kit for administering one or more unit dosages of a pharmaceutically active ingredient according to a once weekly dosing regimen, a card having at least one printable surface, a means for containing said unit dosage or dosages, and a memory aid for administering said unit dosage or dosages (see entire document, in particular, Abstract, Summary of Invention, and Claims).
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mazel having a composition comprising the single chain chimeric polypeptides of the co-pending 

Claims 1, 6, 11, 12, 13, 14, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 23, 24, 33, 36, 37, 70, 71, 121, 122, 127-130, 134, 141, 142, 182, 193, 194, 199-203, 206, 208, 209, 241, 244, 245, 278, 279, 318, 329-338, 342, 349, 360, 361, 363, and 364 of copending Application No. 17/173,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or are obvious variants of the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The co-pending application recites a  method of stimulating or increasing the proliferation of a Treg cell by culturing a Treg cell in a liquid culture medium comprising a CD3/CD28-binding agent and a single-chain chimeric polypeptide comprising a first target-binding domain, a soluble tissue factor domain, and a second target-binding domain, wherein the first target-binding domain and the second target-binding domain bind to a receptor for IL-2 (co-pending claim 1), the soluble tissue factor domain does not initiate blood coagulation  (co-pending claim 23), and the single chain chimeric polypeptide does not initiate blood coagulation (co-pending claim 24). The co-pending application further recites a kit comprising a CD3/CD28 binding agent, the aforementioned single chain chimeric polypeptide, and an mTOR agent (co-pending claim 134). 
	Thus, the co-pending claims meet the limitations of the instant claims. 

Response to Arguments
Applicant’s arguments, see Remarks, Pages 2 -4, filed 06/30/2021, with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of the claims as being anticipated by Thorpe et al has been withdrawn since Thorpe et al teaches binding ligands that stimulate blood coagulation. 

Conclusion
Claims 52-57 are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644